Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           The preliminary amendment filed on 7/20/2020 has been entered.

Objection to the Abstract
          The abstract of the disclosure is objected to because it exceeds 150 words in text.  Correction is required.  See MPEP § 608.01(b).

Drawing Objection 
The drawings are objected to because:
(1) Figs.1-5 should be labelled as --Prior Art-- since these drawings are identical to Figs.1-5 of prior art reference WO 2017/153482 cited in Applicant’s IDS dated 7/20/2020.   
(2) In Fig.13, reference numeral “80” should read --280--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objection  
Claims 1-10 are objected to because of the following informalities:
(1) In claim 1, line 7, “on top of one another” should read --one on top of the other--.
(2) In claim 1, lines 8, 11, 20 and 33, “one another” should read --each other--.
(3) In claim 5, line 4, “the other one of” should read --the other of--. 
(4) In claim 6, line 3, “each among which” should read –among which--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


         (1) In claim 1, line 21, “preferably” is indefinite and should be changed to --in the form of--.
         (2) In claim 1, lines 29-30, “greater than a radius of the rolling elements the at least one guideway,” does not make sense.  It is suggested “the at least one guideway,” be deleted.
         (3) In claim 1, lines 31-32, “the at least one stationary blade guide surface” and “the at least one movable blade guide surface” have no clear antecedent basis and should be changed to --the stationary blade guide surface-- and --the movable blade guide surface--, respectively.    
         (4) In claim 1, lines 36-37, “the longitudinal direction” lacks clear antecedent basis and should read --a longitudinal direction--.
         (5) In claim 1, line 38, “guide unit” should read --the guide unit-- since it refers to the one previously cited.  Note line 9 of the claim.
         (6) In claim 1, lines 38-39, “a set longitudinal distance” should read --the set longitudinal distance-- since it refers to the one previously cited.  Note lines 13-14 of the claim.
         (7) In claim 2, the wherein clause is confusing and should be changed to --wherein the moveable blade guide surface and the stationary blade guide surface are formed at a guide protrusion and a guide recess, respectively, and wherein the guide protrusion 
         (8) In claim 3, lines 2-3, “a guide protrusion” and “a guide recess” are vague.  Are they in addition to the ones cited in claim 2?  It is suggested “the guide unit comprises a guide protrusion and a guide recess engaging one another” be changed to --the guide protrusion and the guide recess engage each other--.    
         (9) In claim 3, lines 4-5, “a first and a second guideway” is vague.  Are they in addition to the ones cited at lines 17-18 of claim 1?  It is suggested the term be changed to --a first guideway and a second guideway of the at least two guideways--. 
         (10) In claim 6, line 3, “each among which two guide surfaces” is confusing.  The phrase should read --among which two of the four guide surfaces--.
         (11) In claim 6, line 4, “two guide surfaces” is vague and should read --the other two of the four guide surfaces--.
         (12) In claim 6, lines 7-8, “the frontal side”, “the rear side”, “the top side” and “the bottom side” lack clear antecedent basis.
         (13) In claim 9, lines 3-4, “rolling elements, preferably bearing balls” is indefinite.  The phrase should read --rolling elements in the form of bearing balls--. 

Claim Interpretation – 35 U.S.C. 112(f)
1.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
2.       Claim limitation “a decoupling unit” (cited in claim 7) has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “a decoupling unit” coupled with functional language “decouples a movement of the movable blade from a biasing element” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “a decoupling” is a generic placeholder and is not recognized as the name of a structure but is merely a substitute for the term "means".
Since the claim limitation invokes 35 U.S.C. 112(f), claim 7 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Claim Rejection - 35 U.S.C. 102(a)(1)
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sablatschan (U.S. Patent Application Publication No. 2015/0209969).  
          Regarding claim 1, Sablatschan discloses a blade set assembly (12) for a hair cutting appliance (10), the blade set assembly (12) comprising:
          a stationary blade (14) having stationary blade teeth (see Fig.3) forming a stationary blade leading edge (23, see Fig.2),
          a movable blade (16) having movable blade teeth (see Fig.9) forming a movable blade leading edge (22, see Fig.2), wherein the movable blade (16) and the stationary blade (14) are arranged one on top of the other and operable to be moved with respect to each other in a lateral direction (20), and 
          a guide unit formed between the movable blade (16) and the stationary blade (14), the movable blade (16) and the stationary blade (14) engaging each other at the guide unit,   
           wherein the guide unit is arranged to set a longitudinal distance (d, see Fig.2 as annotated below) between the stationary blade leading edge (23) and the movable blade leading edge (22) and to define a movement path for the relative movement between the stationary blade (14) and the movable blade (16), and

    PNG
    media_image1.png
    400
    821
    media_image1.png
    Greyscale

           wherein the guide unit comprises at least two, longitudinally spaced, laterally extending guideways (44,44’, see Fig.9), each defined between a stationary blade guide surface (i.e. the upper surface of the stationary blade 14, note Fig.10) and a movable blade guide surface (i.e. the lower surface of the movable blade 16, note Fig.10) that overlap each other, 
           wherein rolling elements (42,42’’,42’’’, see Fig.9), in the form of bearing balls, are arranged at the at least two guideways (44,44’), 
           wherein the rolling elements (42,42’’,42’’’) are confined between the stationary blade guide surface (i.e. the upper surface of the stationary blade 14, note Fig.10) and the moveable blade guide surface (i.e. the lower surface of the movable blade 16, note Fig.10),
           wherein the stationary blade guide surface and the movable blade guide surface of each guideway (44,44’) have a height extension that is greater than a radius of the rolling elements (42,42’’,42’’’) such that the stationary blade guide surface and the 
           wherein the stationary blade guide surfaces and the movable blade guide surfaces of the at least two guideways (44,44’) therebetween provide for a defined positive-fit coupling in a longitudinal direction (i.e. the direction the blade teeth extend) between the stationary blade (14) and the movable blade (16) such that the guide unit provides for the set longitudinal distance (d) for any force applied in the longitudinal direction (i.e. the direction the blade teeth extend).   
           It is noted that the above rejection is based on the embodiment shown in Sablatschan’s Fig.9.  However, such embodiment only shows the top view of the blade set assembly (12).  Therefore, several views of Sablatschan have been referred in the above rejection for better understanding.
          Regarding claim 6, Sablatschan’s at least two guideways (44,44’) are defined by four guide surfaces among which two of the four are arranged at the stationary blade (14), and the other two of the four guide surfaces are arranged at the movable blade (16), such that the rolling elements (42,42’’,42’’’) arranged in the guideways (44,44’) are contacted by the respective guide surfaces at the frontal side, the rear side, the top side, and the bottom side thereof.  
          
Indication of Allowable Subject Matter
Claims 2-5 and 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724